
	
		I
		112th CONGRESS
		1st Session
		H. R. 2634
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committees on
			 Foreign Affairs and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of State to provide assistance
		  for certain individuals affected by exposure to Agent Orange and the Secretary
		  of Veterans Affairs to enhance the availability of medical care for descendants
		  of veterans of the Vietnam era, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Victims of Agent Orange Relief Act of
			 2011.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)From 1961 to 1971, approximately 19,000,000
			 gallons of 15 different herbicides, including 13,000,000 gallons of Agent
			 Orange, were sprayed over the southern region of Vietnam. Many of such
			 herbicides, including Agent Orange, were based with the toxic contaminant,
			 known as dioxin.
				(2)It is estimated
			 that between 2,100,000 and 4,800,000 Vietnamese people were present during the
			 spraying of Agent Orange and other herbicides and many more were or continue to
			 be exposed through contact with the environment and food that was contaminated,
			 or as offspring of those exposed who now suffer from illnesses and deformities.
				(3)Today, there are
			 still dozens of environmental hot spots in Vietnam which contaminate the food,
			 soil, sediment, and wildlife and continue to expose the people of Vietnam to
			 dioxin.
				(4)Agent Orange
			 exposure continues to negatively affect the lives of men and women in Vietnam
			 and in the United States. The lives of many victims are cut short and others
			 live with disease, disabilities, and pain, often untreated or unrecognized.
				(b)PurposeIt
			 is the purpose of this Act to address and remediate the ongoing problems and
			 concerns that arose or will arise from the use of these deadly herbicides,
			 including Agent Orange, during the Vietnam War.
			3.Assistance for
			 individuals affected by health issues related to exposure to Agent Orange
			 during the Vietnam era
			(a)For covered
			 individualsThe Secretary of
			 State shall provide assistance to address the health care needs of covered
			 individuals. Such assistance shall include the provision of medical and chronic
			 care services, nursing services, and medical equipment.
			(b)For
			 caregiversThe Secretary of
			 State shall provide assistance to institutions in Vietnam that provide health
			 care for covered individuals. Such assistance shall include—
				(1)medicines and
			 medical equipment;
				(2)custodial care,
			 home care, respite care, and daycare programs;
				(3)training programs
			 for caregivers;
				(4)medical, physical
			 rehabilitation, and counseling services and equipment for illnesses and
			 deformities associated with exposure to Agent Orange; and
				(5)reconstructive
			 surgical programs.
				(c)For housing and
			 poverty reductionThe Secretary of State shall provide assistance
			 to repair and rebuild substandard homes in Vietnam for covered individuals and
			 the families of covered individuals. The Secretary of State shall provide micro
			 grants and loans to facilitate subsistence payments and poverty reduction for
			 covered individuals and families of covered individuals.
			(d)For
			 environmental remediationThe
			 Secretary of State shall provide assistance to remediate those areas in Vietnam
			 that continue to contain high levels of dioxin, Agent Orange, and other
			 contaminants used during the Vietnam War.
			(e)For public
			 researchThe Secretary of
			 State shall provide assistance to support research relating to health issues of
			 covered individuals. Such research should include the active involvement of
			 schools of public health and medicine located in the United States, Vietnam,
			 and other interested countries.
			(f)Vietnamese
			 nongovernmental organizationsAssistance under this section (other than
			 assistance under subsection (e)) shall be provided through appropriate
			 Vietnamese nongovernmental organizations and other community
			 organizations.
			(g)ImplementationNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of State shall complete a plan for the implementation of this section. Not
			 later than 180 days after completion of the plan, the Secretary of State shall
			 begin implementing this section.
			(h)DefinitionsIn
			 this section—
				(1)the term covered individual
			 means in an individual who—
					(A)is a resident of
			 Vietnam; and
					(B)is affected by
			 health issues related to exposure to Agent Orange during the Vietnam era;
			 and
					(2)the term
			 Vietnam era has the meaning given the term in section 101(29) of
			 title 38, United States Code.
				4.Establishment of
			 Department of Veterans Affairs medical centers for descendants of veterans of
			 the Vietnam era
			(a)Establishment of
			 medical centersThe Secretary
			 of Veterans Affairs shall establish at least two regional medical centers of
			 the Department of Veterans Affairs that are designed to address the medical
			 needs of descendants of veterans of the Vietnam era. Such medical centers shall
			 be—
				(1)associated with
			 existing university-based medical centers;
				(2)equipped to
			 provide access to a full range of state-of-the-art medical care for illnesses,
			 deformities, and developmental problems experienced by the descendants of
			 veterans of the Vietnam era, including diagnostic medicine, rehabilitative
			 medicine, pediatric medicine, psychiatry, and vocational training.
				(b)Coordination of
			 medical recordsThe medical centers established under this
			 section shall coordinate the medical records of patients who receive care at
			 the centers with the Department of Veterans Affairs for the purpose of
			 conducting research or providing support for research into the
			 intergenerational effects of dioxin exposure.
			(c)Employment of
			 specialistsThe Secretary of Veterans Affairs shall employ
			 medical personnel at the medical centers established under this section who are
			 specialists in environmental illnesses and rehabilitative medicine.
			(d)Travel and
			 housing assistanceThe Secretary of Veterans Affairs shall
			 provide assistance to individuals and families who travel to the medical
			 centers established under this section for diagnostic evaluation and treatment
			 to cover the costs of travel to and from the medical centers and the cost of
			 housing while being evaluated or treated at the centers.
			(e)Definition of
			 Vietnam eraIn this section,
			 the term Vietnam era has the meaning given the term in section
			 101(29) of title 38, United States Code.
			5.National Vietnam
			 Veterans Readjustment StudyThe Secretary of Veterans Affairs shall
			 ensure that the National Vietnam Veterans Readjustment Study is expanded to
			 include a mortality and morbidity study examining the health outcomes of
			 applicable Vietnam Veterans.
		6.Department of
			 Veterans Affairs Health Assessment and Assistance for Vietnamese
			 Americans
			(a)Health
			 assessmentThe Secretary of
			 Veterans Affairs shall make grants to appropriate public health organizations
			 and Vietnamese-American organizations for the purpose of conducting a broad
			 health assessment of Vietnamese-Americans who may have been exposed to Agent
			 Orange and their children to determine the effects to their health of such
			 exposure.
			(b)AssistanceThe
			 Secretary shall establish centers in locations in the United States where large
			 populations of Vietnamese-Americans reside for the purpose of providing
			 assessment, counseling, and treatment for conditions related to exposure to
			 Agent Orange. The Secretary may carry out this subsection through appropriate
			 community and nongovernmental organizations or other suitable organizations, as
			 determined by the Secretary.
			7.DefinitionsFor purposes of this Act:
			(1)The term Agent Orange
			 includes any chemical compound which became part, either by design or through
			 impurities, of an herbicide agent used in support of the United States and
			 allied military operations in the Republic of Vietnam.
			(2)The term
			 victim includes any individual who is a Vietnamese national,
			 Vietnamese-American, or United States veteran who was exposed to agent grange,
			 or the progeny of such an individual, and who has a disease or disability
			 associated with this exposure.
			(3)The term
			 impacted zone includes the areas of Southeast Asia known to have
			 been contaminated with Agent Orange, including southern Vietnam (the former
			 South Vietnam), western Cambodia, southern Laos and surrounding airspace and
			 ocean ways.
			(4)The term
			 exposure period includes—
				(A)for a United
			 States veteran, any time from January 9, 1962, through May 7, 1975; and
				(B)for a
			 Vietnamese-American, the time period beginning on January 9, 1962, and ending
			 when the person emigrated from Vietnam; and
				(C)for a Vietnamese
			 national, any time after January 9, 1962.
				(5)The term
			 veteran includes any person who served on active or reserve duty
			 in the Armed Forces during the exposure period in the impacted zone of the
			 Republic of Vietnam including the inland waterways of such Republic, the waters
			 offshore of such Republic, and the airspace above such Republic.
			8.Deadline for
			 implementationNot later than
			 six months after the date of the enactment of this Act, the Secretary of
			 Veterans Affairs and the Secretary of State shall each complete a plan for the
			 implementation of the applicable provisions of this Act and shall issue a
			 request for proposals, if applicable. The Secretary of Veterans Affairs and the
			 Secretary of State shall implement the provisions of this Act by not later than
			 18 months after the date of the enactment of this Act.
		9.Quarterly
			 reportsNot later than 30 days
			 after the last day of a fiscal quarter, the Secretary of Veterans Affairs and
			 the Secretary of State shall each submit to Congress a report on the
			 implementation of the applicable provisions of this Act during the fiscal
			 quarter covered by the report.
		
